Citation Nr: 0301960	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-01 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a left wrist 
disorder (claimed as residuals, left wrist fracture).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the  
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Other issues

Only the issues listed on the title page of this decision are 
presently in appellate status.  In particular, the veteran's 
claim of entitlement to service connection for a right wrist 
disorder, which was denied by a May 2002 rating decision, is 
not shown by records in the claims file to have been appealed 
by the veteran.  To the Board's knowledge, the veteran has 
not filed a notice of disagreement as to that issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].  Moreover, that service connection 
claim is not inextricably intertwined with either appealed 
issue.  See, e.g., Parker v. Brown, 7 Vet. App. 116 (1994) [a 
non-appealed claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under pertinent law and 
regulations specifically applicable thereto].


FINDINGS OF FACT

1.  The evidence of record does not reveal that the veteran 
suffered an injury or disease affecting his left wrist during 
service, or that tendinitis diagnosed in January 2002 is 
causally related to any event or incident of his military 
service.

2.  The evidence of record does not reveal that the veteran 
suffered an injury or disease affecting his lumbar spine 
during service, or that lumbar strain diagnosed is causally 
related to any event or incident of his military service.
CONCLUSIONS OF LAW

1.  A left wrist disorder (claimed as residuals of fracture) 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in September 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows:  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In March 2001, the RO sent the veteran a letter detailing the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate a claim for service connection, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  He also was provided 
notice of the evidence generally required to establish 
entitlement to service connection, e.g., service medical 
records to show event in service causing injury or disease, 
VA medical treatment records to show current disability, and 
medical examination/opinion evidence establishing a 
relationship between current disability and injury/disease in 
service.  Also, the veteran was advised of the development 
efforts taken by the RO and of the information and/or 
evidence she could provide to further develop his claim.  
Additionally, the record shows that the veteran was notified 
of the relevant law and regulations governing entitlement to 
service connection in the November 2001 statement of the 
case.

Moreover, the record shows that the veteran was granted a 60-
day extension to submit additional evidence in support of his 
claims in April 2002, in response for his request for same 
received by the RO in January 2002.  Thereafter, in May 2002, 
the veteran submitted duplicate copies of his service medical 
records and a report from his private physician, R.D.S., 
M.D., dated in January 2002.  In addition, VA outpatient 
treatment reports dated through March 2002 were later 
associated with the file.  These records, in addition to the 
copied materials received from the veteran, were fully 
addressed by the RO's Decision Review Officer in a June 2002 
supplemental statement of the case.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It appears that the RO obtained all available service medical 
records pertaining to the veteran.  The Board observes that 
to the extent that the veteran may be contending that some of 
his service medical records were lost or misplaced, the Board 
has carefully reviewed the file and there is no evidence or 
indicia that any of his service medical records in his VA 
claims file are incomplete.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) [there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary].  

The Board finds that all identifiable post-service medical 
records have been obtained and are associated with the claims 
file as well, to include VA outpatient treatment reports, the 
January 2002 report of Dr. S., and the reports of VA 
compensation examinations conducted in April 2001.  The 
veteran's representative, in an August 2002 Statement of 
Accredited Representation in Appealed Case, indicates that 
the veteran's case is fully developed and ready for final 
Board adjudicatory action.  

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony; however, 
he indicated in the May 2002 Form 9 that he did not want a 
hearing before the Board.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Service connection

Applicable law and VA regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  This may be accomplished by affirmatively 
showing inception during service or through application of 
either the continuity-of-symptomatology-after-service 
standard under 38 C.F.R. § 3.303(b) or through the relevant 
statutory presumption criteria under 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Each disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  In making its determination, the 
Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.)  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for the left wrist 
and low back disorders claimed by the veteran.  While he 
currently has disabilities for each within the meaning of the 
law, as established by 
Dr. S.'s diagnoses reported in January 2002 (tendinitis for 
the wrist and chronic lumbar strain for the back), thus 
satisfying Hickson element (1), the Board finds that there is 
no competent lay or medical evidence of incurrence of an 
injury or disease of either the left wrist or low back shown 
in service, failing Hickson element (2).  

After a careful review of the record, the Board has concluded 
that service medical records show no treatment or diagnosis 
for any injury or disease of the veteran's left wrist or low 
back.  There is a clinic report detailing a sprain injury to 
his right wrist in May 1977, but as noted above, the claim 
involving that wrist is not presently on appeal before the 
Board.  

There is also a report of medical history that the veteran 
presumably prepared in connection with his separation 
physical examination conducted in October 1977 (it is undated 
and unsigned).  On the form, he checked "yes" in response 
to the entry asking him whether he had ever experienced 
"recurrent back pain" and he checked the "don't know" for 
"swollen or painful joints".  However, the veteran did not 
elaborate on these answers, and no specific disability of 
either the left wrist or back was diagnosed on the separation 
physical examination.

The veteran himself has recently (starting in 2000, two 
decades after he left service) contended that he sustained 
back and left wrist injuries during service.  In light of the 
pertinently negative service medical records, as well as the 
pertinently negative medical history for over two decades 
after the veteran left service, the Board finds that the 
probative value of the veteran's recent statements to be 
limited.  In particular, the Board has identified varying 
accounts provided by the veteran with respect to his 
purported in-service injuries.  During the April 2001 VA 
general medical and joint examinations, on one exam, he 
stated he sustained a fractured left wrist and sprained low 
back in a fall in 1974, while on the other exam he said he 
fell on a gangplank aboard ship in 1975, fracturing his left 
wrist in the process.  In addition, the veteran reported to 
Dr. S. in January 2002 that he fell in 1977 with injuries to 
both wrists and back, resulting in a fracture to the left 
wrist.  The veteran's recent statements are outweighed by the 
in-service medical records, which do not document any 
injuries to the left wrist or back, as well as any evidence 
of the claimed disabilities until 2000.  See Curry v. Brown, 
7 Vet. App. 59 (1994) [a veteran's version of events from 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].

The regulations regarding service connection do not require 
that a veteran establish service connection through medical 
records alone.  See Triplette v. Principi, 4 Vet. App. 45, 49 
(1993).  In this case, the Board has carefully examined the 
entire evidentiary record and does not find any credible, 
objective evidence to support the veteran's contentions that 
he developed chronic disorders of the left wrist or low back 
in service.  As detailed above, although the record reflects 
that he has given a history of injuries to the left wrist and 
back in service, these accounts, which were provided years 
after service have not been verified by documented in-service 
treatment, the post-service medical evidence or any 
corroborating lay statements.  In view of these facts, the 
Board cannot accept the veteran's recitation of his medical 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that a veteran's self-reported history is recorded 
in medical records does not transform it into a competent 
medical opinion as to the date of onset].  The Board 
additionally observes that with respect to the left wrist, 
the veteran's self-reported history may reflect confusion on 
his part regarding which wrist he hurt in May 1977, since his 
service medical records show an injury to the right wrist, 
not the left wrist.

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding that the veteran incurred an 
injury or disease of the left wrist or low back in service, 
failing the Hickson element (2) cited above.

Further, no competent medical professional has associated the 
veteran's currently diagnosed left wrist tendinitis or lumbar 
strain with any incident or event of his military service, 
which fails the Hickson "nexus" element (3).  As indicated 
above, the veteran provided accounts of his medical history 
at the time of his April 2001 VA examinations and during his 
evaluation by Dr. S. in January 2002.  Notwithstanding this, 
none of these physicians attributed the claimed disabilities 
to the veteran's naval service.  

The other evidence in the file also provides no basis to link 
any current disorder of the veteran's left wrist or low back 
to his service of 1974-77.  There are of record some VA 
outpatient treatment reports dating from 1992 through 2002, 
but none of these records provide any nexus evidence to 
associate these outpatient assessments to an injury or event 
of his naval service.    

Furthermore, service connection based on chronicity shown 
after service under 38 C.F.R. § 3.303(b) is also not 
warranted.  As noted by the Board above, there is no medical 
evidence showing a history of ongoing treatment for either 
disorder in the lengthy post-service period.  In this case, 
there is simply no competent evidence, lay or medical, which 
supports a finding that the veteran has chronic disorders of 
the left wrist or low back due to any incident or event of 
service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case. 

The veteran's contentions concerning what he believes to be 
the etiology and date of onset of his claimed disabilities 
have been carefully considered.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."].  

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the veteran's left wrist 
or low back during service, and Hickson element (3), medical 
evidence establishing a relationship between a current 
disability and an in-service incident, are not satisfied.  
For these reasons, expressed in detail above, the Board finds 
that a preponderance of the evidence is against these claims.  
Because a preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2002).
The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a left wrist disorder (claimed as 
residuals of fracture) is denied.

Service connection for a low back disorder is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

